Citation Nr: 1745004	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Determination of countable income for non-service connected (NSC) pension.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 decision of the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Albuquerque RO has jurisdiction over this matter. 

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in April 2017 but failed to report.  The appeal has been forwarded to the Board for appellate review. 


FINDINGS OF FACT

1.  The wages earned by the Veteran's spouse (M.C.) while employed in 2010 do not qualify as one of the sources of income that can be excluded from the Veteran's countable income.  

2.  It would not create a hardship to include the Social Security Administration (SSA) benefits received by the Veteran's minor step-daughter (My.C.) as part of his countable income.  


CONCLUSIONS OF LAW

1.  The criteria for exclusion of the income of the Veteran's wife for non-service connected pension benefits purposes have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.272 (2016).  

2.  The criteria for exclusion of the minor child's SSA benefits from countable income for non-service connected pension benefits purposes have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.32, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran's contentions are addressed below.

Determination of Countable Income for Non-Service Connected Pension

The Veteran contends that the SSA survivor's benefits that are paid to his minor step-daughter, who lives in his household, should have been excluded from his countable income for the purposes of calculating the amount of his NSC pension benefits.  He believes that a hardship exclusion should be granted.  The Veteran further contends that the income his wife earned from short term employment with the census bureau should be excluded.  

In general, pursuant to 38 U.S.C. § 1521(a), the Secretary "shall pay to each veteran of a period of war who meets the service requirements of this section . . . and who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct, pension at the rate prescribed by [statute]."  The maximum annual rates for improved pension must be reduced by the amount of the veteran's countable annual income.  See 38 U.S.C. § 1521; 38 C.F.R. § 3.23(b) (2016); see also Springer v. West, 11 Vet. App. 38, 40 (1998).  "Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272."  38 C.F.R. § 3.271(a) (2016); see also 38 U.S.C. § 1503; Martin v. Brown, 
7 Vet. App. 196, 199 (1994) ("[S]tatute and VA regulations provide that 'annual income', as defined by statute and applicable regulation, includes payments of any kind from any source, unless explicitly exempted by statute or regulation."); 38 C.F.R. § 3.262(f) (2016) (providing for the inclusion of certain Social Security benefits as countable income); 38 C.F.R. § 3.272 (2016) (enumerating categories to "be excluded from countable income for the purpose of determining entitlement to improved pension").  "Whenever there is a change in a beneficiary's amount of countable income[,] the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income."  38 C.F.R. § 3.273(b)(2) (2016).  VA regulation describes the "monthly rate of pension" that is payable as a "running award."  38 C.F.R. §§ 3.273(b)(1), (b)(2).

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of improved (nonservice-connected) pension (MAPR) payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3 (a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).

Payments of any kind, from any source, shall be counted as income during the 
12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  

Under 38 C.F.R. § 3.23(d)(4), a veteran's annual income includes the unearned income of each child of the veteran to the extent that the child's income is available to or for the veteran unless, in the judgment of VA, it would work a hardship on the veteran to count the child's income.  A claimant must allege that it would be a hardship to count a child's income before hardship is placed at issue.  Hardship exists if annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income, plus pension entitlement.  Annual expenses necessary for reasonable family maintenance include expenses for basic necessities, such as food, clothing, shelter, and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  VBA Manual M21-1, V.iii.1.G.10.

In this case, the Veteran's basic entitlement to NSC pension was granted in an August 1998 rating decision.  

The record reflects that in 2008, the Veteran began to exchange correspondence with VA in an attempt to have his common law wife and her daughter added to his NSC pension benefits.  

The Veteran submitted a VA Form 21-686c Declaration of Status of Dependents in April 2010.  He noted he had married formally married M.C. on March [REDACTED], 2010, and that his previous marriage had ended in divorce in 1982.  He listed three dependent children, including My.C., who was his step-child.  The Veteran submitted a copy of his marriage license and a letter dated March 2010 with this form.  4/23/2010 Legacy Content Manger (LCM), VA 21-686c, Declaration of Status of Dependents, 
p. 1-2.  

In the March 2010 letter, the Veteran requested that his wife and her daughter My.C be added to his benefits.  The Veteran noted that his wife received $326 monthly in SSA benefits for her daughter as a result of her deceased father.  4/30/2010 LCM, Correspondence, p. 1.  

In response to this letter, VA provided the Veteran with an Improved Pension Eligibility Report (Veteran with Children) (EVR) and a new Declaration of Status of Dependents and asked that both forms be completed in full.  

In an August 2010 EVR, the Veteran noted that he was married and living with his spouse.  He claimed three unmarried dependent children, including My.C.  His monthly income included $319 from the SSA and $654 from VA.  He did not have any wages from employment, but his wife earned $1,200 from May 2010 to June 2010.  Finally, My.C. received $340 a month from SSA.  The family maintenance from the next 12 months was $15,000.  9/2/2010 LCM, Eligibility Verification Report, p. 1.  

In a separate August 2010 Statement in Support of Claim submitted with the EVR, the Veteran indicated he did not know if his child's income was excluded.  If not, he wished to claim hardship.  He further noted that his wife had worked for the 2010 census but was laid off.  She had been unemployed since that time.  9/2/2010 LCM, VA 21-4138 Statement in Support of Claim, p. 1.  

The Veteran submitted a second Declaration of Status of Dependents in October 2010.  In relevant part, this contained the same information as the previous form.  He also submitted additional information regarding his spouse's temporary employment with the Census Bureau.  

Information received from SSA in October 2010 shows that My.C. was in receipt of monthly SSA benefits of $325 as of December 2009.  The Veteran's two other dependent children each received $43 a month.  10/15/2010 LCM, Share Print Screens, p. 1.  Additional information received in December 2010 shows that the Veteran's monthly SSA benefits were $711 as of December 2008, and unchanged in December 2009 and December 2010.  12/2/2010 LCM, Share Print Screens, p. 1.  

In December 2010, the Veteran was notified that his spouse and his step-daughter were added to his award effective April 1, 2010, which was the first month following marriage.  The step-daughter's income was also added as of that date.  His wife's income was counted beginning May 1, 2010, and would be removed on May 1, 2011.  12/14/2010 LCM, Notification Letter, p. 1.  He submitted a notice of disagreement with this decision in January 2011, which initiated the current claim.  

The Veteran submitted two VA Form 21-0571 Application for Exclusion of Children's Income in January 2011.  In one dated December 2010, he states that the SSA income for My.C. is not reasonably available to him.  She was noted to live in his household all year, and had resided there the previous 12 months.  When given the opportunity to state why the income was not reasonably available, the Veteran stated that it was for her use.  Average monthly expenses included rent/mortgage: $100; food: $600; utilities and heat: $250; telephone: $75; operation of automobile: $100; clothing: $50; auto insurance: $46; gasoline: $350; truck payment: $300; and internet: $95.  The Board observes this results in yearly expenses of $23,592.  1/3/2011 LCM, VA 21-0571 Application for Exclusion of Children's Income #1, 
p. 1.  

The second VA Form 21-0571 Application for Exclusion of Children's Income is dated January 2011.  Once again, the Veteran indicated that the SSA income for My.C. is not reasonably available to him.  She resided in his house and had done so the previous 12 months.  The Veteran explained his family lived on a very remote part of a Navajo reservation, that their financial situation was tight, that this might cause them to lose their transportation, and that this would be very damaging to his family.  Average monthly expenses included rent/mortgage: $100; food: $580; utilities and heat: $300; telephone: $75; operation of automobile: $150; clothing: $100; insurance: $45 (the type of insurance was not specified); furniture and household goods: $50; interest payments: $40; truck payment: $300; and internet: $95.  This amounts to yearly expenses of $22,020.  He did not expect the level of household expenses to increase significantly during the next 12 months, and there had been no change in income since last reported to VA.  1/3/2011 LCM, 
VA 21-0571 Application for Exclusion of Children's Income #2, p. 1.  

Additional information received from SSA in January 2011 shows that the Veteran's SSA benefits continued to be $711 monthly and the benefits for My.C. remained $325 as of December 2010.  1/25/2011 LCM, Share Print Screens, p. 1.

The Veteran submitted a third VA Form 21-0571 Application for Exclusion of Children's Income in January 2013.  He continued to assert that the SSA income for My.C. was not reasonably available to him.  The payee was noted to be his spouse.  She lived in his household and had lived there the previous 12 months.  When asked to explain why the funds were not reasonably available to him, the Veteran explained that SSA wanted them to start a college fund.  Average monthly expenses included rent/mortgage: $0; food: $500; utilities and heat: $150; telephone: $150; operation of automobile: $200; clothing: $50; insurance: $115 (the type of insurance was not specified); furniture and household goods: $0; interest payments: $0; car payment: $389.  This amounts to yearly expenses of $18,648.  

A February 2015 inquiry to the SSA shows that the Veteran's monthly benefits were $736 as of December 2011; $749 on December 2012; $760 on December 2013; and $773 on December 2014.  2/26/2015 LCM, Share Print Screens, p. 1.  Information received from SSA in July 2015 shows that the benefits for My.C. were $488 as of September 2011; $505 on December 2011; $514 on December 2012; $522 on December 2013; and $530 on December 2014.  7/2/2015 LCM, Share Print Screens, p. 1.

The record reflects that the Veteran continued to be in receipt of non-service connected pension benefits until April 1, 2015.  He is now in receipt of service connected compensation, as it is the greater benefit.  

During the relevant period, the MAPR benefits for a veteran with one dependent are $15,493, with $2,020 for each additional child effective December 1, 2009; $16,051, with $2,093 for each additional child effective December 1, 2011; $16,324, with $2,129 for each additional child effective December 1, 2012; $16,569, with $2,161 for each child effective December 1, 2013; and $16,851, with $2,198 for each child effective December 1, 2014.  The next change was not effective until December 1, 2016, at which time the Veteran was no longer in receipt of NSC pension.  During the periods in question, the Veteran was married, and had three dependent children.  Thus, the Veteran's MAPR was $21,553 from December 1, 2009; $22,230 from December 1, 2011; $22,711 from December 1, 2012; $23,052 from December 1, 2013; and $23,445 from December 1, 2014.  38 C.F.R. § 3.23(a); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B; https://benefits.va.gov/PENSION/current_rates_veteran_pen.asp.

The Board finds that the neither the income of the Veteran's spouse nor his step-daughter, My.C., can be excluded from his countable income under the applicable VA regulations.  See 38 C.F.R. § 19.5 (2016) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").

First, there is no basis to exclude the $1,200 earned by the Veteran's spouse from May 2010 to June 2010.  Information submitted by the Veteran demonstrates that this money was earned as a result of temporary employment with the Census Bureau.  .  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse.  38 C.F.R. § 3.23(d)(4).  Wages, temporary or not, earned from employment are not one of the exceptions to countable income found in 38 C.F.R. § 3.272.  Therefore, the $1,200 is considered to be part of the Veteran's annual income.  

Furthermore, the SSA benefits from My.C. cannot be excluded.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  38 C.F.R. § 3.271(a).  The records show that My.C. was in the custody of the Veteran and his wife for the entire period in question, and that they were responsible for her support.  Annual income includes the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  

In reaching this decision, the Board has considered whether or not it would work a hardship on the Veteran and his family to include My.C.'s SSA benefits, but finds that it does not.  Even with the inclusion of these benefits, at no time during the period in question did the Veteran's annual expenses exceed the MAPR for that year.  The Board observes that the Veteran submitted three very different estimates of the money required for the maintenance of his family within a period of several months.  This was said to be $15,000 in August 2010; $23,592 in December 2010; and $22,020 in January 2011.  The Board will assume that the final estimate of $22,020 is the most accurate.  However, only expenses for basic necessities, such as food, clothing, and shelter can be considered.  Given the Veteran's description of his isolated rural living conditions, it is reasonable to include the costs of transportation, including the purchase and operation of a truck, as a basic necessity.  However, the Board cannot consider the $1,140 spent annually for internet as a basic necessity, and when this is excluded the cost of his family's maintenance becomes $20,080, which is less than the MAPR of $21,533 effective December 2010 and the $22,230 effective December 2011.  The Veteran later indicated that his family expenses became $18,648 in January 2013, which is less than the MAPR of $22,711 effective as of December 2012.  

In order for there to be a hardship, the annual expenses necessary for reasonable family maintenance must exceed the sum of countable annual income, plus pension entitlement.  Given that the Veteran's family expenses never exceeded the MAPR, this did not occur.  Therefore, a hardship did not exist for any portion of the relevant period, and the SSA benefits of My.C. may not be excluded from the Veteran's countable income for NSC pension purposes.  38 C.F.R. § 3.23(d)(4).  



ORDER

The wages of the Veteran's spouse and the SSA benefits of his step-daughter must both be included as part of his countable income for NSC pension purposes; the appeal is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


